DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peisa et al. US 2020/0084798 (hereinafter Peisa), Kim et al. US 2021/0136823 (hereinafter Kim) and Koskela US 2020/0154327 (hereinafter Koskela).
Regarding claim 1, Peisa teaches an apparatus of a user equipment (UE) (Peisa, Figures 1 and 6, UE 10), the apparatus comprising: 
processing circuitry (Peisa, Figure 6, processing circuitry 601) configured to: 
decode time and frequency superposed synchronization signal blocks (SSBs) from a fifth generation NodeB (gNB), each SSB associated with a different transmission beam from the gNB in a spatial domain, the SSBs each containing a physical broadcast channel (PBCH) (This invention is with respect to 5G technologies which utilize many antennae elements to produce multi-directional transmissions, known as beam-forming which carries out several simultaneous transmissions over multiple individual connections using the same resources in the time-frequency grid, so-called multi-user Multiple Input Multiple Output (MIMO)¶5-¶6 & ¶71. The UE 10 can perform reception and processing (which includes decoding) of the beams of SSBs comprising NR-PBCH (¶90) from a gNB 12 radio network node as shown in Figure 2a and ¶147 & ¶161 of Peisa); 
determine a strongest SSB from measurements of the PBCH of each SSB (the UE 10 may receive the beams, which comprise the SSBs as indicated above, and perform a selection of the strongest beam ¶100 of Peisa); and 
a memory configured to store an index of the strongest SSB [(Peisa ¶144 indicates that the memory of the UE 10 may be utilized to store data of the beams and corresponding strength qualities.)]
While not completely taught by Peisa ¶90 that the UE is further configured to encode, for transmission to the gNB, an indication of the strongest SSB, it does teach that the selected beam of SSB having the strongest measurement, as described above, is further disclosed by Peisa as being encoded with a "time index" which the receiving UE 10 uses to identify the beam as the selected beam to the gNB 12 radio network node/basestation; and 
However, Kim teaches that the UE is further configured to encode, for transmission to the gNB, an indication of the strongest SSB (by teaching that the UE is configured to report the selected beam of SSB having the strongest/best/highest/optimal measurement to the cell, wherein the reporting is interpreted by the Examiner has having the corresponding reported information encoded within the report transmission [Kim, Figure 9 & 12-13, ¶164-¶170 and ¶175-¶176 (report findings of highest SSB -PBCH and beam combination)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, indicating a communications device and method for selection of the best synchronization information, with the teachings of Kim, indicating that the information may be communicate with the network base station of the best beam for future communications. The resulting benefit of the combination would have been the ability to increase signal strength in the cell.
While it may be assumed that because the SSBs are sent using various beams, the applied references do not explicitly recite that the SSBs are superposed.
However, Koskela teaches wherein the SSBs are superposed [Koskela, ¶3 (SS blocks can be sent superposed on multiple beams)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, in view of Kim, indicating a communications device and method for selection of the best synchronization information carried on directional beams, with the teachings of Koskela, indicating that the information on the beams may be superposed when communicated. The resulting benefit of the combination would have been the ability to increase spatial diversity and achieve greater spectrum utilization and lower latency synchronizations.

Regarding claim 14, Peisa teaches an apparatus of a base station (Peisa, Figures 1 & 7, gNB 12 radio network node), the apparatus comprising: 
processing circuitry (Figure 6, processing circuitry 701) configured to:  
encode time and frequency superposed synchronization signal blocks (SSBs), each SSB associated with a different transmission beam in a spatial domain, the SSBs each containing a physical broadcast channel (PBCH) (This invention is with respect to 5G technologies which utilize many antennae elements to produce multi-directional transmissions for transmission by the gNB and reception by the UE, known as beam-forming which carries out several simultaneous transmissions over multiple individual connections using the same resources in the time-frequency grid, so-called multi-user Multiple Input Multiple Output (MIMO)¶5-¶6 & ¶71. The gNB 12 can perform transmission and processing (which includes encoding) of the beams of SSBs comprising NR-PBCH (¶90) from a gNB 12 radio network node as shown in Figure 2a and also in ¶147 & ¶161 of Peisa);
encode, for transmission to a user equipment (UE), a number of the superposed SSBs through higher layer signaling (The gNB 12 can perform transmission and processing (which includes encoding) of the beams of SSBs comprising NR-PBCH (¶90) from a gNB 12 radio network node to the UE 10 as RRC signaling as shown in Figure 2a and also in ¶147 & ¶161 of Peisa)); and 
a memory configured to store the indication [(Peisa, ¶152 indicates that the memory of the gNB 12 radio network node may be utilized to store data indications of the beams and corresponding strength qualities)].
As for the base station apparatus further performing the function to decode, from the UE, an indication of a strongest SSB received by the UE (the UE 10 may receive the beams, which comprise the SSBs as indicated above, and perform a selection of the strongest beam ¶100 of Peisa and communicates this selection with the gNB), while not completely taught that the basestation (gNB) is to decode, from the UE, an indication of a strongest SSB received by the UE the above mentioned selection is suggested.
However, Kim teaches that the gNB is to decode, from the UE, an indication of a strongest SSB received by the UE (by teaching that the UE is configured to report the selected beam of SSB having the strongest/best/highest/optimal measurement to the cell, wherein the reporting is interpreted by the Examiner has having the corresponding reported information decoded from the report transmission by the cell [Kim, Figure 9 & 12-13, ¶164-¶170 and ¶175-¶176 (report findings of highest SSB -PBCH and beam combination which are received and processed by the gNB/cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, indicating a communications device and method for selection of the best synchronization information, with the teachings of Kim, indicating that the information may be communicate with the network base station of the best beam for future communications. The resulting benefit of the combination would have been the ability to increase signal strength in the cell.
While it may be assumed that because the SSBs are sent using various beams, the applied references do not explicitly recite that the SSBs are superposed.
However, Koskela teaches wherein the SSBs are superposed [Koskela, ¶3 (SS blocks can be sent superposed on multiple beams)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, in view of Kim, indicating a communications device and method for selection of the best synchronization information carried on directional beams, with the teachings of Koskela, indicating that the information on the beams may be superposed when communicated. The resulting benefit of the combination would have been the ability to increase spatial diversity and achieve greater spectrum utilization and lower latency synchronizations.


Claims 2, 8, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peisa, in view of Kim and Koskela as applied to claims 1 and 14 above, and further in view of Pan et al. US 2019/0387550 (hereinafter Pan).
Regarding claim 2, Peisa, in view of Kim and Koskela teaches the apparatus of claim 1, wherein the processing circuitry further configured to: decode, for each SSB, a primary synchronization signal (PSS) and secondary synchronization signal (SSS), and determine, for each SSB, a physical cell identifier (ID) and cell timing from the PSS and SSS, the PSS and SSS of each SSB scrambled using the same physical cell ID and independent of a block index of the SSB [(Peisa, ¶90 teaches wherein each SSB monitored to receive its NR-PSS, NR-SSS, NR-PDCH and, time index and cell identity.)], which it does not explicitly teach the SSB is scrambled using the physical cell identifier (also referred to as physical cell ID or PCI).
However, Pan teaches wherein the synchronization signals comprising SSBs are scrambled using the PCI independent of the block index [Pan, Figures 29 & 32 ¶105 & ¶209].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, in view of Kim and Koskela, indicating a communications device and method for selection of the best synchronization information carried on directional beams, with the teachings of Pan, indicating that the synchronization signals information is scrambled using the PCI, independent of the block index. The resulting benefit of the combination would have been the ability to utilize a less complex code to increase the speed and reliability of detection.

Regarding claim 8, Peisa, in view of Kim and Koskela teaches the apparatus of claim 1, wherein the processing circuitry further configured to: decode, for each SSB, a primary synchronization signal (PSS) and secondary synchronization signal (SSS), and determine, for each SSB, a physical cell identifier (ID) and cell timing from the PSS and SSS, the PSS and SSS of each SSB scrambled using a block index of the SSB [(Peisa, ¶90 teaches wherein each SSB monitored to receive its NR-PSS, NR-SSS, NR-PDCH and, time index and cell identity.)], which it does not explicitly teach the SSB is scrambled using the block index.
Pan teaches wherein the synchronization signals comprising SSBs are decoded (interpreted as a scrambling/descrambling procedure) using the block index [Pan, Figures 29 & 32 ¶215-219]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, in view of Kim and Koskela, indicating a communications device and method for selection of the best synchronization information carried on directional beams, with the teachings of Pan, indicating that the synchronization signals information is scrambled using the block index. The resulting benefit of the combination would have been the ability to utilize a less complex code to increase the speed and reliability of detection.

Regarding claim 13, Peisa, in view of Kim, Koskela and Pan teaches the apparatus of claim 8, wherein: the SSB block indexes associated with the SSBs are mapped to a same orthogonal frequency-division multiplexing (ODFM) symbol index and slot index within a downlink frame [¶Pan ¶215-¶219 (the SSB block index correspond to the same slot timing/subframe timing/OFDM symbol received by the WTRU/UE for the SSB.)]

Regarding claim 15, Peisa, in view of Kim and Koskela teaches the apparatus of claim 14, wherein: 
the processing circuitry is further configured to encode, for each SSB, a primary synchronization signal (PSS) and secondary synchronization signal (SSS), and the PSS and SSS of each SSB are scrambled using the same physical cell ID and are independent of a block index of the SSB. [(Peisa, ¶90 teaches wherein each SSB monitored to receive its encoded and transmitted NR-PSS, NR-SSS, NR-PBCH and, time index and cell identity.)], which it does not explicitly teach the SSB is scrambled using the physical cell identifier (also referred to as physical cell ID or PCI).
Pan teaches wherein the synchronization signals comprising SSBs are scrambled using the PCI independent of the block index [Pan, Figures 29 & 32 ¶105 & ¶209].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Peisa, in view of Kim and Koskela, indicating a communications device and method for selection of the best synchronization information carried on directional beams, with the teachings of Pan, indicating that the synchronization signals information is scrambled using the PCI, independent of the block index. The resulting benefit of the combination would have been the ability to utilize a less complex code to increase the speed and reliability of detection.

Regarding claim 18, Peisa, in view of Kim, Koskela and Pan teaches the apparatus of claim 1, wherein the processing circuitry further configured to: the processing circuitry is further configured to encode, for each SSB, a primary synchronization signal (PSS) and secondary synchronization signal (SSS), and the PSS and SSS of each SSB are scrambled using a block index of the SSB. (See the rationale applied to claim 8, the decoding of claim 8 is the simply the reverse operation of the encoding claimed in the instant claim and absent the addition of the cell ID. Similar rationale and motivation to combine applied to the rejection of claim 8 is hereby applied to reject claim 18.)

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3-7, 9-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination all of the limitations recited in combination as recited in claim 19, with an emphasis of the inclusion of an additional reference signal scrambled by a beam index of the SSB and use of the received additional reference signal to discriminate between the superposed SSBs from the fifth generation NodeB (gNB) transmitted via different beams in a spatial domain when the determination is made that if the PSS and SSS of each SSB is independent of a block index of the SSBs received and further determination of the strongest SSB from the measurements of the PBCH of each SSB and followed by a transmission to the gNB comprising an indication of the strongest SSB, in combination with all the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467